          Case 3:20-mj-01013-RAR Document 16 Filed 12/17/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                          :
                                                   :           CRIMINAL CASE NUMBER:
               v.                                  :
                                                   :           3:20-mj-1013-RAR-1
SAEED MUSTAPHA MOUSSA,                                     :
     Defendant.                                    :           December 17, 2020


                                 CONSENT MOTION
                         TO CONTINUE PRELIMINARY HEARING

       Defendant Saeed Mustapha Moussa hereby moves the Court for an order continuing the

preliminary hearing for 90 days. The Government has no objection. Counsel reviewed with Mr.

Moussa his speedy trial rights following his initial appearance, including his right to a preliminary

hearing as previously scheduled by the Court, so he is aware of the rights that he is waiving by asking

to postpone the hearing for 90 days.

       Mr. Pereira is charged in a complaint with production of child pornography, in violation of 18

U.S.C. § 2251(a), and possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

ECF No. 1. He also had pending charges in state court, for which there is a bond set at $250,000.

Mr. Moussa remains in custody at Hartford Correctional Center.

       This case is brand new, and the charges clearly are serious. In the months ahead, the parties

likely will explore whether a resolution can be reached that would avoid the need for the Government

to present the case to a grand jury. Although it is too early to make any reasonable predictions, Mr.

Moussa is interested in learning more about the Government’s case before making any decisions of

consequence. The continuance requested herein will afford that opportunity and simultaneously

reduce the strain on the public’s and the Court’s resources that would be required by holding further

hearings, especially during a pandemic.



                                                  1
          Case 3:20-mj-01013-RAR Document 16 Filed 12/17/20 Page 2 of 2



        In sum, a continuance is in the interests of justice. Mr. Pereira, by counsel, requests that the

Court exclude the period for the next 90 days from calculation under Rule 5.1 and 18 U.S.C. § 3161(b).

The Court should continue the hearing accordingly.

        WHEREFORE, Defendant Saeed Mustapha Moussa respectfully requests that the Court

grant this motion and continue the probable cause hearing for 90 days.

                                                 Respectfully Submitted,

                                                 THE DEFENDANT,
                                                 Saeed Mustapha Moussa

                                                 FEDERAL DEFENDER OFFICE

Date: December 17, 2020                          /s/Charles F. Willson/s/
                                                 Assistant Federal Defender
                                                 10 Columbus Boulevard, 6th FL
                                                 Hartford, CT 06107
                                                 Phone: (860) 256-0313
                                                 Bar No.: ct24129
                                                 Email: charles_willson@fd.org


                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 17, 2020, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent to all parties by operation of the Court's electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.
                                                 /s/Charles F. Willson/s/
                                                 Charles F. Willson




                                                    2
